Exhibit 1.1 5,000,000 Shares MeetMe, Inc. Common Stock Underwriting Agreement dated July 23, 2014 JMP SECURITIES LLC Underwriting Agreement Underwriting Agreement July 23, 2014 JMP SECURITIES LLC 600 Montgomery Street San Francisco, California 94111 As Representative of the several Underwriters Ladies and Gentlemen: Introductory. MeetMe, Inc., a Delaware corporation (the “ Company ”), proposes to issue and sell to the several underwriters named in ScheduleA (the “ List of the Underwriters ”) attached hereto (collectively, the “ Underwriters ”) an aggregate of 5,000,000 shares (the “ Firm Offered Shares ”) of its Common Stock, par value $0.001 per share (the “ Common Stock ”) in accordance with the terms and conditions set forth in this Underwriting Agreement (the “ Agreement ”). In addition, the Company has granted to the Underwriters an option to purchase up to an additional 750,000 shares (the “ Optional Offered Shares ”) of Common Stock, as provided in Section2 (the “ Purchase, Sale, and Delivery of the Offered Shares ”). The Firm Offered Shares and, if and to the extent such option is exercised, the Optional Offered Shares are collectively called the “ Offered Shares .” JMP Securities LLC (“
